DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 10/14/2021 is acknowledged.
Claims 28-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (a natural correlation between the levels of miR-126, miR-205-5p and size of lung nodule, and the presence of non-small cell lung cancer [NSCLC]) without significantly more. The claim(s) recite(s) predicting whether a pulmonary nodule is benign or NSCLC based on the levels of these biomarkers and size of the nodule. This judicial exception is not integrated into a practical application because the additional elements of “obtaining results” and “calculating a probability” are insignificant extra-solution activity () required to use this natural correlation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “obtaining 
The analysis of patent claims for eligibility under 35 USC 101 is discussed in MPEP 2106 (illustrated in a flowchart) and 2106.03-2106.05.
Step 1 of the analysis is to determine whether a claim is directed to a statutory category of invention (MPEP 2106.03(II)). In this case, the claims are directed to processes. Therefore, step 1 is satisfied.
Step 2A of the analysis is to determine whether a claim is directed to a judicial exception (MPEP 2106.04). Step 2A is divided into two prongs (MPEP 2106.04(II)(A)). The first prong is to determine whether the claim recites an abstract idea, law of nature or natural phenomenon, i.e. whether an abstract idea, law of nature or natural phenomenon is set forth or described in the claim. Here, the claims set forth the natural correlation that exists between the level of miR-126 in a plasma sample, the level of miR-205-5p in a plasma sample, the size of the pulmonary nodule, and whether that nodule is benign or NSCLC: “wherein if the probability value exceeds a specified threshold, the pulmonary nodule is predicted as non-small cell lung cancer”. Therefore, the claims are directed to a law of nature (a natural correlation; see examples of laws of nature identified by the courts at MPEP 2106.04(b)(I)). The second prong of step 2A is to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. MPEP 2106.04(d) discusses relevant considerations to take into account when determining whether any additionally recited steps, alone or in combination, integrate the judicial exception into a practical application. Here, the additionally-recited elements are obtaining results (including results of quantitative RT-PCR (claim 3) and droplet digital PCR (claim 5)), calculating a probability (including by calculating an AUC of an ROC (claim 2) or by calculating using a classifier (claim 15)), limiting the subject to a smoker (claim 6), a former smoker (claim 7) or a subject with a particular smoking history (claim 8), limiting the subject to a particular age (claim 9), assaying for 
These additional elements do not integrate the judicial exception into a practical application for the following reasons:
The steps of obtaining results, calculating a probability, and assaying for contaminating miRNA represent insignificant extra-solution activity required to use the natural correlation between the biomarker levels, nodule size and the presence or absence of NSCLC (MPEP 2106.05(g)). Obtaining results and calculating a probability constitute insignificant extra-solution activity as they were well-known (as discussed further below), and represent necessary data gathering and analysis steps for using the natural correlation. Assaying for contaminating miRNA constitutes insignificant extra-solution activity as this was also well-known (see below) and is only nominally or tangentially related to the invention.
Limiting the subject to a smoker, a former smoker, a particular smoking history or age, and limiting the nodule to a particular type of carcinoma represent nothing more than limiting the application of the natural correlation to a particular field of use (MPEP 2106.05(h)). Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include limiting drug administration to a particular patient population (Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968), identifying the participants in a process for hedging risk (Bilski, 561 U.S. at 595, 95 USPQ2d at 1010), which is similar to the kind of limitations here.

The next step of the analysis, step 2B, is to determine whether the claims amount to significantly more than the judicial exception itself (MPEP 2106.05). That is, do the claims provide an inventive concept? An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, adding insignificant extra-solution activity to the judicial exception, or generally linking the use of the judicial exception to a particular technological environment or field of use. As already discussed, the additional elements of the claims constitute insignificant extra-solution activity or generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements were well-understood, routine and conventional.
For example, Bishop et al. (2010) classified cancers as NSCLC on the basis of miRNA, and used quantitative reverse transcription-PCR (Abstract: Experimental Design). As another example, Miotto et al. (2014) used droplet digital PCR to quantify miRNA (Abstract). Calculating AUC of ROC for evaluating diagnostic potential of biomarkers was well-known as exemplified by Burwinkel et al. (US 2015/0197812; paragraph [0076]). Evaluating samples for contaminating miRNA, including miR-451, was other than the judicial exception which establish an inventive concept; MPEP 2106.05(I): “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).”

For the reasons discussed above, claims 1-15 are found to be patent-ineligible subject matter under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.